                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,                      )
                                               )            8:18CR237
                     Plaintiff,                )
                                               )
       vs.                                     )              ORDER
                                               )
RONALD C. RICHARDSON,                          )
                                               )
                     Defendant.                )




       This matter is before the court on the motion of Jay W. Mez to withdraw as
counsel for the defendant, Ronald C. Richardson (Filing No. 23). Mr. Mez represents
there has been a breakdown in the attorney-client relationship. For good cause shown,
the motion will be granted.
       IT IS ORDERED:
       Mr. Mez’s motion to withdraw (Filing No. 23) is granted. James R. Kozel, 11920
Burt Street, Suite 145, Omaha, Nebraska 68154, Telephone Number 402-341-0660, is
appointed as counsel for the defendant for the balance of these proceedings and shall
forthwith file an appearance in this matter.
       Mr. Mez shall forthwith provide Mr. Kozel with the discovery materials provided
the defendant by the government and such other materials obtained by Mr. Mez which
are material to the defendant's defense.


       DATED this 14th day of November, 2018.


                                               BY THE COURT:


                                               s/ Susan M. Bazis
                                               United States Magistrate Judge
